Exhibit 10.1

EXECUTION VERSION

AMENDMENT NO. 3 TO GUARANTEE AGREEMENT

AMENDMENT NO. 3 TO GUARANTEE AGREEMENT, dated as of August 3, 2020 and effective
as of March 31, 2020 (this “Amendment”), by and between FS CREDIT REAL ESTATE
INCOME TRUST, INC., a Maryland corporation (“Guarantor”) and WELLS FARGO BANK,
NATIONAL ASSOCIATION, a national banking association (“Buyer”). Capitalized
terms used but not otherwise defined herein shall have the meanings given to
them in the Repurchase Agreement (as defined below).

RECITALS

WHEREAS, FS CREIT Finance WF-1 LLC, a Delaware limited liability company
(“Seller”) and Buyer are parties to that certain Master Repurchase and
Securities Contract, dated as of August 30, 2017 (as amended by (i) Amendment
No. 1 to Master Repurchase and Securities Contract, dated as of April 26, 2018,
by and among Seller, Guarantor and Buyer, (ii) Amendment No. 2 to Master
Repurchase and Securities Contract, dated of July 24, 2018, between and among
Seller, Buyer and Guarantor, (iii) Amendment No. 3 to Master Repurchase and
Securities Contract, dated as of November 30, 2018, between and among Seller,
Buyer and Guarantor, (iv) Amendment No. 4 to Master Repurchase and Securities
Contract, dated as of August 1, 2019, between and among Seller, Buyer and
Guarantor, (v) Amendment No. 5 to Master Repurchase and Securities Contract,
dated as of August 29, 2019, between and among Seller, Buyer and Guarantor, and
as further amended, restated, supplemented or otherwise modified and in effect
from time to time, the “Repurchase Agreement”);

WHEREAS, in connection with the Repurchase Agreement, Guarantor executed and
delivered to Buyer the Guarantee Agreement dated as of August 30, 2017, as
amended by Amendment No. 1 to Guarantee Agreement, by and between Buyer and
Guarantor, dated as of April 26, 2018, as further amended by Amendment No. 2 to
Guarantee Agreement, by and between Buyer and Guarantor, dated as of August 29,
2018, as amended hereby, and as further amended, restated, supplemented or
otherwise modified and in effect from time to time, the “Guarantee Agreement”);

WHEREAS, Guarantor and Buyer have agreed to amend certain provisions of the
Guarantee Agreement in the manner set forth herein.

Therefore, in consideration of the premises and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged,
Guarantor and Buyer hereby each agree as follows:

SECTION 1. Amendments to Guarantee Agreement.

(a) The defined term “Net Worth”, as set forth in Section 1(l) of the Guarantee
Agreement, is hereby amended and restated in its entirety to read as follows:

“(l) “Net Worth”: With respect to any Person and its consolidated Subsidiaries
on any date, all amounts that would be included under capital or shareholder’s
equity (or any like caption) on a consolidated balance sheet of such Person and
its consolidated Subsidiaries pursuant to GAAP.”



--------------------------------------------------------------------------------

(b) Section 9(a) of the Guarantee Agreement is hereby amended and restated in
its entirety to read as follows:

“(a) Adjusted Tangible Net Worth. Guarantor shall not permit its Adjusted
Tangible Net Worth at any time to be less than the greater of either (i) an
amount equal to seventy-five percent (75%) of the net cash proceeds of any
equity issuance by Guarantor from and after its date of formation, plus an
amount equal to seventy-five percent (75%) of the Net Available Capital
Commitments, minus seventy-five percent (75%) of the amounts expended for equity
redemptions or repurchases by the Guarantor from and after its date of formation
and (ii) an amount equal to seventy-five percent (75%) of the then-current
Maximum Amount.”

SECTION 2. Conditions Precedent. This Amendment and its provisions shall become
effective as of March 31, 2020, upon the execution and delivery of this
Amendment by a duly authorized officer of Guarantor and Buyer (the “Amendment
Effective Date”).

SECTION 3. Representations, Warranties and Covenants. Guarantor hereby
represents and warrants to Buyer, as of the date hereof and as of the Amendment
Effective Date, that (i) it is in full compliance with all of the terms and
provisions set forth in each Repurchase Document to which it is a party on its
part to be observed or performed, and (ii) no Default or Event of Default has
occurred or is continuing. Guarantor hereby confirms and reaffirms its
representations, warranties and covenants contained in each Repurchase Document
to which it is a party.

SECTION 4. Acknowledgements of Guarantor. Guarantor hereby acknowledges that
Buyer is in compliance with its undertakings and obligations under the
Repurchase Agreement and the other Repurchase Documents.

SECTION 5. Limited Effect. Except as expressly amended and modified by this
Amendment, the Guarantee Agreement shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms; provided,
however, that upon the Amendment Effective Date, each (x) reference therein and
herein to the “Repurchase Documents” shall be deemed to include, in any event,
this Amendment, (y) reference to the “Guarantee Agreement” in any of the
Repurchase Documents shall be deemed to be a reference to the Guarantee
Agreement, as amended hereby, and (z) reference in the Guarantee Agreement to
“this Guarantee Agreement”, “hereof”, “herein” or words of similar effect in
referring to the Guarantee Agreement shall be deemed to be references to the
Guarantee Agreement, as amended by this Amendment.

 

-2-



--------------------------------------------------------------------------------

SECTION 6. No Novation, Effect of Agreement. The parties hereto have entered
into this Amendment solely to amend the terms of the Guarantee Agreement and do
not intend this Amendment or the transactions contemplated hereby to be, and
this Amendment and the transactions contemplated hereby shall not be construed
to be, a novation of any of the obligations owning by Seller, Guarantor or any
of their respective Affiliates (the “Repurchase Parties”) under or in connection
with the Repurchase Agreement or any of the other Repurchase Documents. It is
the intention of each of the parties hereto that (i) the perfection and priority
of all security interests securing the payment of the Repurchase Obligations of
the Repurchase Parties under the Repurchase Agreement are preserved, (ii) the
liens and security interests granted under the Repurchase Agreement continue in
full force and effect, and (iii) any reference to the Guarantee Agreement in any
such Repurchase Document shall be deemed to also reference this Amendment.

SECTION 7. Counterparts. This Amendment may be executed by each of the parties
hereto on any number of separate counterparts, each of which shall be an
original and all of which taken together shall constitute one and the same
instrument. Delivery of an executed counterpart of a signature page to this
Amendment in Portable Document Format (PDF) or by facsimile transmission shall
be effective as delivery of a manually executed original counterpart thereof.

SECTION 8. Expenses. Guarantor agrees to pay and reimburse Buyer for all
out-of-pocket costs and expenses incurred by Buyer in connection with the
preparation, execution and delivery of this Amendment, including, without
limitation, the fees and disbursements of Cadwalader, Wickersham & Taft LLP,
counsel to Buyer.

SECTION 9. GOVERNING LAW. THIS AMENDMENT AND ANY CLAIM, CONTROVERSY OR DISPUTE
ARISING UNDER OR RELATED TO THIS AMENDMENT, THE RELATIONSHIP OF THE PARTIES TO
THIS AMENDMENT, AND/OR THE INTERPRETATION AND ENFORCEMENT OF THE RIGHTS AND
DUTIES OF THE PARTIES TO THIS AMENDMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE INTERNAL LAWS AND DECISIONS OF THE STATE OF NEW YORK,
WITHOUT REGARD TO THE CHOICE OF LAW RULES THEREOF. THE PARTIES HERETO INTEND
THAT THE PROVISIONS OF SECTION 5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW
SHALL APPLY TO THIS AMENDMENT.

[SIGNATURES FOLLOW]

 

-3-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered as of the day and year first above written.

 

GUARANTOR:

FS CREDIT REAL ESTATE INCOME TRUST, INC.,

    a Maryland corporation

By:  

/s/ Edward T. Gallivan, Jr.

  Name: Edward T. Gallivan, Jr.   Title: Chief Financial Officer

FS Credit REIT – Amendment No. 3 to the Guarantee Agreement



--------------------------------------------------------------------------------

BUYER:

WELLS FARGO BANK, N.A., a national banking association

By:  

/s/ Michael P. Duncan

  Name: Michael P. Duncan   Title: Director

FS Credit REIT – Amendment No. 3 to the Guarantee Agreement